Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
07/22/2016 09:07 AM CDT




                                                          - 283 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                    STATE EX REL. COUNSEL FOR DIS. v. MOORE
                                               Cite as 294 Neb. 283




                          State     of   Nebraska ex rel. Counsel for Discipline
                                of the     Nebraska Supreme Court, relator,
                                         v. Laird T. Moore, respondent.
                                                     ___ N.W.2d ___

                                           Filed July 22, 2016.     No. S-15-1177.

                    Original action. Judgment of suspension.
                 Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
               Stacy, and K elch, JJ.
                    Per Curiam.
                                     INTRODUCTION
                  This case is before the court on the conditional admission
               filed by Laird T. Moore, respondent, on May 26, 2016. The
               court accepts respondent’s conditional admission and orders
               that respondent be suspended from the practice of law for a
               period of 2 years followed by 2 years’ monitored probation
               upon reinstatement.
                                           FACTS
                  Respondent was admitted to the practice of law in the State
               of Nebraska on May 3, 2002. At all relevant times, he was
               engaged in the private practice of law in Omaha, Nebraska.
                  On December 18, 2015, the Counsel for Discipline of the
               Nebraska Supreme Court filed formal charges against respond­
               ent. The formal charges consist of two counts against respond­
               ent. In the two counts, it is alleged that by his conduct,
               respondent violated his oath of office as an attorney, Neb. Rev.
               Stat. § 7-104 (Reissue 2012), and Neb. Ct. R. of Prof. Cond.
                             - 284 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MOORE
                       Cite as 294 Neb. 283

§§ 3-501.1 (competence); 3-501.3 (diligence); 3-501.4(a) and
(b) (communications); 3-501.15(a), (c), and (d) (safekeeping
property); 3-508.1(b) (bar admission and disciplinary matters);
and 3-508.4(a) and (d) (misconduct).
   With respect to count I, the formal charges state that on
November 20, 2014, a client filed a grievance against respond­
ent stating that respondent had failed to adequately repre-
sent her in her divorce case. On November 26, the Counsel
for Discipline mailed a copy of the client’s grievance to
respond­ent at his then-current business address. Respondent
was instructed to submit a written response to the client’s
grievance, but he did not.
   On January 15, 2015, the Counsel for Discipline sent a
followup letter to respondent directing him to submit a writ-
ten response to the client’s grievance. Respondent did not
respond to the January 15 letter. On February 4, the Counsel
for Discipline sent another followup letter to respondent. On
February 13, respondent called the Counsel for Discipline
and stated that he would submit his response to the client’s
grievance on February 17. On February 18, the Counsel for
Discipline received respondent’s initial response to the cli-
ent’s grievance.
   A copy of respondent’s response was mailed to the client,
who submitted her reply on March 13, 2015. In her response,
the client stated that respondent was not prepared for her trial,
he had not contacted witnesses, and he had failed to deliver her
file to her new attorney despite repeated requests. The client
further stated in her response that respondent failed to provide
an accounting of his time to justify the fee she paid him.
   On July 10, 2015, the Counsel for Discipline sent a letter to
respondent asking for specific information regarding respond­
ent’s representation of the client. In addition, the Counsel for
Discipline requested that respondent provide evidence that he
had deposited the client’s $1,450 advance fee payment into his
trust account. The letter was mailed to respondent’s personal
residence, and it was also sent to his current e-mail address.
                             - 285 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MOORE
                       Cite as 294 Neb. 283

The formal charges state that as of December 17, respondent
had not yet responded to the July 10 letter.
   The formal charges allege that by his actions with respect to
count I, respondent violated his oath of office as an attorney
and professional conduct rules §§ 3-501.1; 3-501.3; 3-501.4(a)
and (b); 3-501.15(a), (c), and (d); 3-508.1(b); and 3-508.4(a)
and (d).
   With respect to count II, the formal charges state that on
January 17, 2011, a second client and her son signed fee agree-
ments with respondent to represent their interests arising from
a traffic collision. On March 2, 2015, the second client filed
a grievance against respondent stating that respondent had
neglected her case and had failed to communicate with her.
   On March 5, 2015, the Counsel for Discipline sent respond­
ent a copy of the second client’s grievance. Respondent was
directed to file a response within 15 working days. The March
5 letter was mailed to respondent by certified mail at his office
address maintained by respondent with the Attorney Services
Division of the Nebraska Supreme Court. The certified letter
was received at respondent’s address on March 9. Respondent
did not respond to the March 5 letter.
   On June 10, 2015, the Counsel for Discipline mailed a
follow-up letter to respondent. On June 18, the letter was
­
returned to the Counsel for Discipline as undeliverable.
   On July 10, 2015, the Counsel for Discipline sent a copy
of its June 10 letter to respondent at his e-mail address. The
formal charges state that as of December 17, respondent had
not responded to the letter or otherwise contacted the Counsel
for Discipline.
   The formal charges allege that by his actions with respect to
count II, respondent violated his oath of office as an attorney
and professional conduct rules §§ 3-501.1, 3-501.3, 3-501.4(a)
and (b), 3-508.1(b), and 3-508.4(a) and (d).
   On February 29, 2016, respondent filed an answer to the
formal charges. By his denials in his answer, respondent raised
issues of fact, and accordingly, a referee was appointed.
                             - 286 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MOORE
                       Cite as 294 Neb. 283

   On May 26, 2016, respondent filed a conditional admis-
sion pursuant to Neb. Ct. R. § 3-313 of the disciplinary
rules, in which he conditionally admitted that he violated his
oath of office as an attorney and professional conduct rules
§§ 3-501.1; § 3-501.3; 3-501.4(a) and (b); 3-501.15(a), (c),
and (d); 3-508.1(b); and 3-508.4(a) and (d). In the conditional
admission, respondent knowingly does not challenge or contest
the truth of the matters conditionally asserted and waived all
proceedings against him in connection therewith in exchange
for a 2-year suspension followed by 2 years’ monitored proba-
tion. Upon reinstatement, if accepted, the monitoring shall be
by an attorney licensed to practice law in the State of Nebraska
and who shall be approved of by the Counsel for Discipline.
Respondent shall submit a monitoring plan with his applica-
tion for reinstatement which shall include, but not be limited
to, the following: During the first 6 months of probation,
respondent will meet with and provide the monitor a weekly
list of cases for which respondent is currently responsible,
which list shall include the date the attorney-client relation-
ship began; the general type of case; the date of last contact
with the client; the last type and date of work completed on
the file (pleading, correspondence, document preparation, dis-
covery, or court hearing); the next type of work and date that
work should be completed on the case; any applicable statutes
of limitations and their dates; and the financial terms of the
relationship (hourly, contingency, et cetera). After the first 6
months through the end of probation, respondent shall meet
with the monitor on a monthly basis and provide the monitor
with a list containing the same information as set forth above.
Respondent shall work with the monitor to develop and imple-
ment appropriate office procedures to ensure that the clients’
interests are protected. Respondent shall reconcile his trust
account within 10 working days of receipt of the monthly
bank statement and provide the monitor with a copy within
5 working days. Respondent shall submit a quarterly compli-
ance report to the Counsel for Discipline, demonstrating that
                             - 287 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MOORE
                       Cite as 294 Neb. 283

respondent is adhering to the foregoing terms of probation.
The quarterly report shall include a certification by the monitor
that the monitor has reviewed the report and that respondent
continues to abide by the terms of probation. If at any time the
monitor believes respondent has violated the professional con-
duct rules or has failed to comply with the terms of probation,
the monitor shall report the same to the Counsel for Discipline.
Finally, respondent shall pay all the costs in this case, includ-
ing the fees and expenses of the monitor, if any.
   The proposed conditional admission included a declara-
tion by the Counsel for Discipline, stating that respondent’s
proposed discipline is appropriate and consistent with sanc-
tions imposed in other disciplinary cases with similar acts
of misconduct.

                          ANALYSIS
  Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or part of
     the Formal Charge pending against him or her as deter-
     mined to be appropriate by the Counsel for Discipline
     or any member appointed to prosecute on behalf of the
     Counsel for Discipline; such conditional admission is
     subject to approval by the Court. The conditional admis-
     sion shall include a written statement that the Respondent
     knowingly admits or knowingly does not challenge or
     contest the truth of the matter or matters conditionally
     admitted and waives all proceedings against him or her in
     connection therewith. If a tendered conditional admission
     is not finally approved as above provided, it may not be
     used as evidence against the Respondent in any way.
                             - 288 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MOORE
                       Cite as 294 Neb. 283

   Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. We further deter-
mine that by his conduct, respondent violated conduct rules
§§ 3-501.1; § 3-501.3; 3-501.4(a) and (b); 3-501.15(a), (c), and
(d); 3-508.1(b); and 3-508.4(a) and (d) and his oath of office as
an attorney licensed to practice law in the State of Nebraska.
Respondent has waived all additional proceedings against him
in connection herewith. Upon due consideration, the court
approves the conditional admission and enters the orders as
indicated below.
                        CONCLUSION
   Respondent is suspended from the practice of law for a
period of 2 years, effective immediately, after which period
respondent may apply for reinstatement to the bar. Should
respondent apply for reinstatement, his reinstatement shall be
conditioned upon respondent’s being on probation for a period
of 2 years, including monitoring, following reinstatement, sub-
ject to the terms agreed to by respondent in the conditional
admission and outlined above. Acceptance of an application
for reinstatement is conditioned on the application’s being
accompanied by a proposed monitored probation plan, the
terms of which are consistent with this opinion. Respondent
shall comply with Neb. Ct. R. § 3-316 (rev. 2014), and upon
failure to do so, respondent shall be subject to punishment for
contempt of this court. Respondent is also directed to pay costs
and expenses in accordance with Neb. Rev. Stat. §§ 7-114
and 7-115 (Reissue 2012) and Neb. Ct. R. §§ 3-310(P) (rev.
2014) and 3-323 of the disciplinary rules within 60 days after
an order imposing costs and expenses, if any, is entered by
the court.
                                      Judgment of suspension.